Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 5, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141160                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 141160
                                                                    COA: 269250
                                                                    Washtenaw CC: 05-001221-FH
  MICHAEL WILLIAM MUNGO,
             Defendant-Appellee.
  _________________________________________/

          On order of the Court, leave to appeal was granted, 488 Mich 920 (2010), and this
  case is scheduled for argument as part of the May 2011 session calendar. It now appears
  to this Court that the case of Davis v United States, cert gtd ___ US ___; 131 S Ct 502;
  178 L Ed 2d 368 (2010), is pending before the United States Supreme Court and because
  the decision in that case may resolve an issue raised in the present case, we cancel the
  oral argument previously scheduled for May 3, 2011, and we ORDER that this case be
  held in ABEYANCE pending the decision in Davis.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 5, 2011                       _________________________________________
           0405                                                                Clerk